PER CURIAM:
Uche Amadi petitions for review of an order of the Board of Immigration Appeals (Board) denying his motion to reconsider and reopen. Having reviewed the decision of the Board and the administrative record, we conclude that the Board did not abuse its discretion in denying the motion to reconsider and reopen. 8 C.F.R. § 1003.2(a) (2004) (providing the grant or denial of a motion to reopen or reconsider is within the Board’s discretion); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Stewart v. INS, 181 F.3d 587, 595, 596 (4th Cir.1999). Therefore, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED